Citation Nr: 0431078	
Decision Date: 11/23/04    Archive Date: 11/29/04

DOCKET NO.  04-15 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
benefits, including non-service-connected disability pension 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an adverse decision of the VA Regional Office 
(RO) in Manila, the Republic of the Philippines.  


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the appellant had no qualifying service, including the 
recognized guerrillas, in the service of the Armed Forces of 
the United States.


CONCLUSION OF LAW

The requirements of basic eligibility for VA benefits have 
not been met.  38 U.S.C.A. §§ 101, 107, 5100-5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), as codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); and 
its implementing regulations, 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004), do not apply in the instant case.  
The only issue before the  Board is whether the appellant had 
qualifying service for the benefits sought.  The record 
includes service department verification of the appellant's 
service.  Because qualifying service and how it may be 
established are outlined in statutes and regulations, and 
because service department certifications of service are 
binding upon VA, the Board's review is limited to 
interpretation of the pertinent law and regulations.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, when the interpretation of a statute is 
dispositive of the issue on appeal, neither the duty to 
assist nor the duty to notify provisions of the VCAA are 
implicated.  The Court has recognized that enactment of the 
VCAA does not affect matters before it on appeal from the 
Board when the question is limited to statutory 
interpretation.  See Dela Cruz v. Principi, 15 Vet.  App. 
143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000). 

In any event, the Board finds that the duties to notify and 
to assist the claimant were met in this case.  The appellant 
has been informed on multiple occasions, including by 
decision letter and Statement of the Case (SOC) and 
Supplemental SOC (SSOC), of the types of evidence which are 
necessary to establish eligibility for VA benefits under his 
claim.  This evidence was duly considered by the RO when it 
issued the December 2003 decision letter, the February 2004 
SOC, and the August 2004 SSOC.

Therefore, the Board finds that, to whatever the VCAA might 
be applicable herein, no useful purpose would be served by 
remanding this matter for more evidentiary or procedural 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the appellant.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).


Legal Criteria for Basic Eligibility

Eligibility for VA benefits is governed by statutory and 
regulatory law which defines an individual's legal status as 
a veteran of active military, naval, or air service.  
38 U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 
3.6 (2004).

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval, or air service 
during a period of war.  38 C.F.R. § 3.1(e).  Service 
department certified recognized guerrilla service, and 
unrecognized guerrilla service under a recognized 
commissioned officer (only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits, but not for pension or 
burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40(c) and 
(d).  Active service will be the period certified by the 
service department.  38 C.F.R. § 3.41(a), (d).

Title 38 of the United States Code authorizes the Secretary 
of Veterans Affairs (Secretary) to prescribe the nature of 
proof necessary to establish entitlement to veterans' 
benefits.  See 38 U.S.C.A. § 501(a)(1) (West 2002).  Under 
that authority, the Secretary has promulgated, inter alia, 
38 C.F.R. §§ 3.41 and 3.203(a), (c) (2004), to govern the 
conditions under which the VA may extend veterans benefits 
based upon service in the Philippine Commonwealth Army.  
Those regulations require that service in the Commonwealth 
Army of the Philippines (and thus veteran status) be proven 
with either official documentation issued by a United States 
service department or verification of the claimed service by 
such a department.  See 38 C.F.R. § 3.41(a) (authorizing 
veteran status for Philippine veterans "from the date 
certified by the Armed Forces [of the United States]"); 
§ 3.203(a) (requiring service department documentation of 
service where available); § 3.203(c) (requiring service 
department verification of service where documentation is not 
available).




In claims for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. 
§ 3.203(c), the service department's decision on such matters 
is conclusive and binding upon VA.  Duro v. Derwinski, 
2 Vet. App. at 532.  Thus, if the United States service 
department declines to verify the claimed service, the 
applicant's only recourse lies within the relevant service 
department, not VA.  Soria v. Brown, supra, 118 F. 3d at 749.

In short, under 38 C.F.R. §§ 3.40 and 3.203, a claimant is 
not eligible for VA benefits based upon Philippine service 
unless a United States service department documents or 
certifies his or her service.  Soria v. Brown, 118 F. 3d At 
749.

Analysis

In April 2004, the NPRC certified that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerillas, in the service of the 
United States Armed Forces.  

A September 2004 Memorandum to the File prepared by the RO 
states that records of individuals who claim to have served 
in the Commonwealth Army of the Philippines inducted into the 
United States Armed Forces in the Far East (USAFFE), and 
those who claim to have served in the organized guerrilla 
forces, are maintained by the U.S. Army Personnel Command 
(ARPERSCOM, formerly ARPERCEN), St. Louis, Missouri.  
Further, the Memorandum indicates that the service department 
has certified that the appellant had no valid military 
service in the Armed Forces of the United States.

Applying the pertinent legal criteria, the Board notes that 
the appellant maintains that he is entitled to VA benefits 
based on alleged qualifying military service in the United 
States Armed Forces during World War II.  The Board notes 
that beyond his

assertion of qualifying guerrilla service with the "Flors' 
Ind. Bicol Brigade (USAFFE) U.S. Army Joint Command" and 
"Zabat's Bicol Brigade, Sandico Bicol Brigade which is fused 
to Flors' Ind.," he has submitted no supporting 
documentation.  He has also asserted that both of his 
deceased parents had qualifying guerrilla service, and that 
he was an errand boy and spy, in addition to other activities 
assigned by HQ.  

The April 2004 certification from the NPRC indicating that 
the appellant had no qualifying service is binding on VA.  
See generally Spencer v West, 13 Vet. App. 376 (2000).  
Moreover, the appellant has provided no further evidence that 
would warrant a request for re-certification from the service 
department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 
(1994).

The Board finds, therefore, that the appellant had no 
qualifying service in the United States Armed Forces, that he 
was not a "veteran" for VA benefits purposes and that he 
is, thus, not eligible for benefits under the laws 
administered by VA.  As the law and not the evidence of 
record is dispositive in this case, the claim must be denied 
because of the lack of legal entitlement under the law.  See 
Sabonis v. Brown, supra, 6 Vet. App. at 429-30.  The 
appellant's proper remedy regarding any additional service 
verification which he believes should be documented would be 
an application to the Army Board for Correction of Military 
Records.  See Cahall v. Brown, 7 Vet. App. 232 (1994).

Finally, the Board notes that, even were the veteran's 
alleged guerrilla service to be verified by the NPRC, he 
would not be entitled to the VA benefits for which he has 
applied.  As noted above, while service prior to July 1, 
1946, in the organized military forces of the Government of 
the Commonwealth of the Philippines in the service of the 
Armed Forces of the United States (including recognized 
guerrilla service) is qualifying service for certain Life 
Insurance benefits, under chapter 10 of title 37, and 
chapters 11 and 13 (except for specified portions) of title 
38, it is not qualifying service for VA pension benefits, as 
those are provided under chapter 15 of title 38.  See 
38 U.S.C.A. § 3.107; 38 C.F.R. §§ 3.40, 3.41.


ORDER

Basic eligibility for VA benefits is not established, and the 
appeal is denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



